Fourth Court of Appeals
                              San Antonio, Texas
                                   January 23, 2014

                                 No. 04-13-00583-CV

               THE ESTATE OF WILLIE R. FORISTER, DECEASED,

                      From the County Court, Karnes County, Texas
                                Trial Court No. 5795-12
                         Honorable Jim Scanlan, Judge Presiding


                                    ORDER
       Appellants’ fourth motion for extension of time to file their brief is GRANTED.
Appellants’ brief is due on Tuesday, February 18, 2014. No further extensions will be
granted.


                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court